DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 and 03/18/2022 was filed after the mailing date of the application on 04/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1a, 1b and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 15 recites, “in a pair,” claim should be amended to recite –in [[a]]the pair--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amemori et al. [US 2021/0175649].
Regarding claim 1, Amemori discloses a connector assembly in which a connector that includes a first terminal (fig. 3; 15), a second terminal (fig. 3; 12), a ground terminal (fig. 3; 16), the ground terminal (16) including a shielding portion (fig. 5; 33) positioned between the first terminal (15) and the second  terminal (12), and a shell (fig. 7; 16a), the shell (16a) having conductivity and a frame-like shape (16 is a plate shape that takes the form of a frame, see fig. 7), and a mating connector (fig. 4; 20) that includes a first mating terminal (fig. 4; 25), a second mating terminal (fig. 4; 22), a mating ground terminal (fig. 4; 26), and a mating shell (fig. 4; 40) are fitted to each other, the first mating terminal (25) and the second mating terminal (22) being connected with the first terminal (15) and the second terminal (12) respectively, the mating ground terminal (26) including a mating shielding portion (fig. 4; 43) positioned between the first mating terminal (25) and the second mating terminal (22), the mating shell (40) having conductivity and a frame-like shape (26 has same construction as 16 just different shape), wherein the ground terminal (16) and the shell (16a) are integrally formed through bending processing (see fig. 7) for metal plate, and the ground terminal (16) and the mating ground terminal (26) are connected with each other through elastic contact (Par [0060], second sentence; the inner elastic part 33) between the shielding portion (33) and the mating shielding portion (43).

Regarding claim 3, Amemori discloses wherein the shielding portion (33) includes a contact portion (fig. 9; 34) that is elastically displaced (33 will be displaced to a certain degree once in contact with 43) in a contact direction (fig. 9; X), the contact direction (X) being orthogonal to the fitting direction (Z) between the connector (10) and the mating connector (20), the mating shielding portion (43) has a mating plate surface (surface of 43 that contacts 34) that is parallel to the fitting direction (Z), and the contact portion (34) is in elastic contact with the mating plate surface (surface of 43 that contacts 34) in a manner that the contact direction (X) is orthogonal to the mating plate surface (surface of 43 that contacts 34).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831